Citation Nr: 0430671	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-05 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a low back disability, 
variously diagnosed, including healed compression fracture of 
L-1, and degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to March 
1971.

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal arose from an August 2002, Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision.  


FINDINGS OF FACT

1.  The veteran's isolated complaints of low back pain in 
active service were not attributed to any objectively 
demonstrated underlying low back pathology, including on 
examination for separation from active duty.

2.  Competent medical evidence fails to demonstrate an 
etiological link or nexus between the veteran's current 
chronic low back disability, variously diagnosed, including 
healed compression fracture of L-1, and DDD, as first 
demonstrated many years postservice, and any incident of 
active duty; the medical record lacks postservice continuity 
of low back symptoms and shows evidence of intercurrent 
postservice low back injuries.  


CONCLUSION OF LAW

A chronic low back disability, however diagnosed, including 
healed compression facture of L-1, and DDD were not incurred 
in or aggravated by active service; nor may arthritis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303(b)(d), 
3.307, 3.309 (2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's pertinent service medical records show that in 
late February 1970, he veteran was hospitalized and treated 
for injuries sustained in a rollover motor vehicle accident.  
At that time, his complaints and objective findings basically 
concentrated on a posttraumatic concussion of the head.  He 
was not shown to have made any specific low back complaint at 
that time.  While hospitalized from March 26, 1970 to March 
2, 1970, no identifiable underlying low back disability was 
noted.  

Following hospital discharge, the veteran was seen on 
multiple occasions in March 1970, for various complaints; 
however, there was no mention of any low back problems nor 
was any low back disability identified, objectively.  In mid 
April 1970, he was seen for low back pain/sore back.  A 
physical examination was negative.  He was returned to duty.  
In June 1970, he was seen at the neurology clinic primarily 
for post-concussion headaches.  At that time, he mentioned 
having low back pain on occasion.  No pertinent low back 
disability was noted on objective examination.  

The remaining service medical records are silent for any 
pertinent objective findings of low back 
impairment/disability.  In particular, in December 1970, a 
medical board was convened essentially to evaluate the 
veteran's physical fitness for duty, but no objective 
findings sufficient to warrant separation were identified.  
Therefore, he was retained for further active duty.  A 
February 1971 physical examination report, for separation 
purposes, shows he complained of back trouble; however an 
objective evaluation of the low back was normal.  The summary 
of defects and diagnoses noted in service was silent for an 
identifiable low back disability.  Also a physician's summary 
of pertinent data was silent for any low back complaints or 
findings.

In March 1971, the veteran filed a claim for service 
connection for residual of a head injury, only.  There was no 
mention of a back problem.  

The extensive postservice private and VA medical records with 
general medical and neurological examination reports dating 
from approximately mid 1971 through mid 1981 are silent for 
any complaint of low back problems or identifiable low back 
disability.

A November 1981 VA general medical physical evaluation report 
shows the veteran was employed as a Post Office clerk.  He 
noted as medical history injuring his head, only, in service.  
Also, he noted having occasional low back discomfort which he 
related to a low back strain, two years earlier.  An 
objective evaluation of the back was normal.  No sacral edema 
was noted.  Contour of the spine was normal.  Motility of the 
spine was normal.  No spinal tenderness was present.  The 
final impression was silent for an identifiable low back 
disability.

The extensive subsequently dated medical evidence through 
approximately mid 1992, is silent for any pertinent 
complaint, finding or diagnosis of a chronic low back 
disability.  In late 1992, VA x-ray study and magnetic 
resonance imaging (MRI) of the low back show mild compression 
of the L-1 vertebral body with straightening of the normal 
lordosis consistent with paraspinus muscle spasm and very 
minimal central bulge at the level of L5-S1.  

Private medical records dated in 2001 show evidence of DDD of 
the low back on MRI.  There was no evidence of fracture of 
the vertebral bodies.  The veteran noted a 30 year history of 
back pain which he related to an injury in service.  It was 
noted that he did a lot of heavy lifting at the Post Office.  

An April 2002 VA orthopedic examination report shows that the 
medical examiner reviewed the veteran's claims file.  
Following an objective evaluation, the examiner noted healed 
compression fracture of L-1 and low back pain possibly due to 
compression fracture.

Following a review of the veteran's claims file and 
examination findings the examiner noted that the veteran had 
a L-1 deformity indicating there was some trauma to his spine 
sometime in the past.  He noted that it was conceivable that 
the veteran had an injury involving his lower back at the 
time of the truck accident in 1970.  However, he was of the 
opinion that the fact that the veteran never complained about 
it made it unlikely.  The examiner noted that the veteran's 
back symptoms could be related to DDD secondary to his daily 
work activities.  

The subsequently dated medical records through approximately 
2004 are silent for any low back findings not already 
established.

In August 2004, the veteran attended a videoconference 
hearing at the RO, before the undersigned Veterans Law Judge 
of the Board in Washington, D.C.  The hearing transcript is 
on file.  The veteran related his current back problems to a 
motor vehicle accident in service.  He indicated that 
following the inservice back injury, he continued to have 
chronic back problems.  He recalled seeking treatment for 
back pain in service a few times, but no x-rays were taken of 
the low back.  The veteran further testified that in 1992, he 
was involved in another motor vehicle accident.  He stated 
that he was rear-ended and that x-rays at that time showed a 
vertebral compression fracture.  He noted that no x-rays of 
the low back had been taken prior to the car accident in 
1992.  The veteran asserted it was his belief that the 
vertebral compression fracture was due to the in-service 
motor vehicle accident.  He indicated that his service-
connected PTSD and medications for treatment thereof might 
have contributed in some way to his not seeking treatment for 
back problems over the years.  The veteran added that when he 
complained of back pain, he was told it was all in his head.  

Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §1110 (West 2002).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

A showing of chronic disease in service requires a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  Isolated findings, or a diagnosis 
including the word "chronic," are not sufficient to establish 
service connection.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, alternatively, either or both of the second 
and third elements can be satisfied under 38 C.F.R. § 
3.303(b), by the submission of (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  McManaway v. 
West, 13 Vet. App. 60, 65 (1995) (citing Savage v. Gober, 10 
Vet. App. 488, 495-97).

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. At 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. At 120.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

If the disorder is arthritis, service connection may be 
granted if manifested to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The veteran did not have any combat service. Therefore 
consideration of U.S.C.A. 
§ 1154(b) and the holding in Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996) is not applicable.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2004).

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-
944 (June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA, the Secretary must provide 
notice . . . that informs the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  Furthermore . . . , in what 
can be considered a fourth element of the requisite notice, 
VA must  "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1);  see 38 U.S.C. § 5103A(g) 
. . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements, the Board must ensure that 
complying notice is provided unless the Board makes findings 
regarding the completeness of the record or as to other facts 
that would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In March 2004, the RO formally notified the veteran of the 
VCAA of 2000 with respect to the issue of entitlement to 
service connection for a low back disability on appeal.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice 
sufficiently placed the veteran on notice of what evidence 
could be obtained by whom and of his responsibilities if he 
wanted such evidence to be obtained by VA.  Id.  No 
additional medical evidence was submitted or identified as 
outstanding.  The case was forwarded to the Board for 
appellate review.

The duty to notify has been satisfied, as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  The RO also provided the appellant with the 
reasons his claim could not be granted based upon the 
evidence of record.  

The Board recognizes that the initial RO decision was made 
after November 9, 2000, the date the VCAA was enacted.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Complete 
compliance of VCAA notice to the appellant was given after 
the initial RO adjudication of the claim in August 2002.  The 
content of the notice fully complied with the requirements of 
38 U. S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  

The VCAA only requires that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, supra.  Here, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, the VA General Counsel 
held that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the present case, VA has obtained all indicated 
service and post-service medical records, and there is no 
indication of further medical records that are not presently 
included in the claims file.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The Board finds that the relevant medical evidence in the 
claims file, to include service and post-service medical 
records and examination reports, including a recent VA 
examination that includes an opinion addressing the contended 
causal relationship between the veteran's current low back 
disability and service, contains sufficient findings to make 
a decision on the veteran's claim.  There is no further duty 
to provide an examination or medical opinion with regard to 
the issue currently on appeal.  Id.

The Board concludes that all relevant evidence has been 
obtained for determining the merits of the veteran's claim of 
entitlement to service connection for a low back disability.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(d).  The record 
contains competent medical evidence upon which to base an 
appellate decision.


Analysis

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility , and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997);  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and 
cases cited therein).  The pertinent evidence includes an 
opinion from a VA orthopedic examiner in April 2002, based on 
his review of the veteran' s claims file and examination 
findings.   

In this case, the Board notes that the veteran's service 
medical records show that, in late February 1970, he was 
hospitalized and treated for injuries sustained in a rollover 
motor vehicle accident.  His complaints and treatment 
concentrated on a posttraumatic concussion of the head.  No 
specific low back complaint or objective finding of the low 
back was noted while he was hospitalized.  

Following release from the hospital in early March 1970, he 
was subsequently seen on multiple occasions in March 1970, 
for various complaints, but without mention of any pertinent 
low back problems or related objective low back findings.  In 
mid April 1970, he complained of a sore/painful back; 
however, an objective examination was negative and he was 
returned to duty.  In June 1970, he mentioned having low back 
pain, on occasion.  No low back pathology was noted on 
objective examination at that time.  

Significantly, the record shows that in December 1970, a 
medical board was convened to evaluate the veteran's physical 
fitness for service.  No objective findings sufficient to 
warrant separation from the service, including any 
identifiable back problems were noted.  While the veteran was 
noted to have complained of back problems in February 1971, 
for service separation purposes, an objective evaluation of 
the low back was normal.  

The Board notes that when the veteran filed his original 
application for service connection benefits in March 1971, 
there was no mention of any back disability.  Importantly, 
the Board points out that the voluminous post-service medical 
evidence dating from approximately mid 1971, is silent for 
any pertinent complaint, objective finding or diagnosis 
regarding a low back disability, until late November 1981, 
approximately 10 years following service separation.  At that 
time, the veteran noted a history of a head injury to active 
duty.  He then specifically related any present back symptoms 
to a low back strain of postservice origin, two years 
earlier.  Significantly, an objective evaluation of the back 
at that time was normal.

The remaining extensive postservice medical evidence is 
silent for any objectively demonstrated low back pathology 
until late 1992, when the veteran was involved in an apparent 
rear end motor vehicle collision.  Diagnostic studies 
revealed for the first time evidence of compression fracture 
of the L-1, vertebral body with straightening of the normal 
lordosis consistent with paraspinus muscle spasm and minimal 
central bulge at L5-S1.  In 2001, medical records reveal the 
presence of DDD of the low back.

In April 2002, a VA orthopedic examiner reviewed the 
veteran's claims file and examination findings at that time 
and essentially concluded that it was unlikely that the 
veteran's current low back pathology was due to the motor 
vehicle accident in the veteran's remote period of service in 
light of the lack of continuity of symptoms and intervening 
postservice etiologies, including strenuous work activity.

As it currently stands, the competent medical evidence shows 
that the veteran's isolated complaints of low back pain in 
active service were not attributed to any objectively 
demonstrated underlying chronic low back pathology, including 
on examination for separation from active duty.  Moreover, 
the Board may not speculate as to what any x-ray of the low 
back might or might not have revealed, if undertaken in 
service.

The fact remains that the competent medical evidence 
overwhelmingly fails to demonstrate an etiological link or 
nexus between the veteran's current chronic low back 
disability, variously diagnosed, including healed compression 
fracture of L-1, and DDD, as first demonstrated many years 
postservice, and any incident of active duty, including the 
motor vehicle accident in February 1970.  The medical record 
lacks postservice continuity of low back symptoms and shows 
evidence of intercurrent postservice low back injuries.  See 
Voerth v. West, 13 Vet. App. 117 (1999); McManaway v. West, 
13 Vet. App. 60 (1999); Savage v. Gober, 10 Vet. App. 488 
(1997).

The Board notes that the veteran claims that he has had 
chronic back symptoms stemming from the inservice motor 
vehicle accident in service and that his service-connected 
PTSD with related medication, in some way, hampered his 
seeking treatment for back problems at an earlier time.  
However, the Board points out that the postservice medical 
evidence shows that when he first noted having back problems, 
in late 1981, many years following service separation, he 
specifically related his back symptoms to a back strain of 
postservice origin, two years earlier.  There was no mention 
of any history of back problems stemming from service.

Significantly, the record does not include a competent 
medical opinion favorable to the claim based on a review of 
the record.  The Board recognizes that following the November 
1981 VA examination, the medical reports include instances 
where the veteran's reported history relates his current back 
symptoms to the motor vehicle accident in service, but do not 
include medical opinions linking his in-service motor vehicle 
accident to current low back symptoms, or otherwise provide 
the requisite nexus.  The Board notes that mere transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Simply put, the competent and probative medical evidence of 
record fails to establish that the veteran has a chronic low 
back disability, however diagnosed, that is/are linked to 
active service on any basis.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic low back 
disability, however diagnosed, including healed compression 
fracture at L-1, and DDD.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a low back disability, 
however diagnosed, including healed compression fracture at 
L-1, and DDD is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



